Citation Nr: 1119247	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-29 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD) with schizophrenia evaluated as 30 percent disabling prior to February 2007; as 70 percent disabling prior to January 2010, and as 100 percent disabling since January 2010.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to October 1972. 

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Montgomery, Alabama, (hereinafter RO).  This rating decision added PTSD to the Veteran's already service connected psychiatric disability and continued a 30 percent rating.  In June 2009, the Board remanded the case for additional development, to include a VA psychiatric examination.  Following that examination, the rating for the service connected psychiatric disability was increased to 100 percent effective from the date of this VA examination.   

In March 2009, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's service connected psychiatric disability has resulted in total occupational and social impairment throughout the appeal period.


CONCLUSION OF LAW

The criteria for 100 percent schedular evaluation for PTSD with schizophrenia effective from October 31, 2003, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code (DC) 9411 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA has issued regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for an increased rating for PTSD with schizophrenia.  This is so because the Board is taking action favorable to the Veteran in the decision below.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
 
It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent disability rating.  38 C.F.R. § 4.130, D 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As indicated, following an October 2003 claim, an August 2004 rating decision added PTSD to the Veteran's long standing (since 1972) service connected psychiatric disability and continued the 30 percent rating.  Thereafter and following VA inpatient psychiatric treatment in June and July 2005, a temporary 100 percent rating was assigned under 38 C.F.R. § 4.29 by an August 2005 rating decision.  This decision continued the 30 percent schedular rating following the expiration of the temporary 100 percent rating.  Following further VA psychiatric hospitalization in December 2006 and January 2007, another temporary 100 percent rating was assigned under 38 C.F.R. § 4.29 by an August 2008 rating decision.  Following the expiration of this temporary 100 percent rating, this decision granted a 70 percent schedular rating for the service-connected psychiatric disorder effective from February 1, 2007.  Finally and as noted in the Introduction, following a VA psychiatric examination conducted January 20, 2010, the rating for the service connected psychiatric disability was increased to 100 percent effective from the date of this VA examination by way of an August 2010 rating decision.    

Unless the preponderance of the evidence is against the Veteran's claim, it cannot be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.  Moreover, it is not expected with the more fully described grades of disabilities such as outlined for psychiatric disabilities listed at 38 C.F.R. § 4.130, that all cases will show all the specified criteria for an increased rating.  38 C.F.R. § 4.21.  In addition, if two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Finally, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In this case, the 100 percent rating was assigned effective from the date of the January 20, 2010, VA examination because it was specifically stated by the examiner at that time that service-connected psychiatric disability resulted in total occupational and social impairment.  While that level of impairment was specifically said not to exist by the VA examiner following the March 2008 VA examination, the Global Assessment of Functioning (GAF) assigned was 47, indicative of serious symptoms, and inability to keep a job.  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994), discussed in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Such a work history is apparently borne out in this case.  Further, the assessment upon discharge from VA psychiatric treatment in January 2007 was that the Veteran was not employable.  The GAF score at that time was 40, which represents between "major" impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994), discussed in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Moreover, from review of the record and the Veteran's testimony at the hearing before the undersigned, the Veteran has not worked since at least 2001, and the reports from the December 2003 VA examination showed the Veteran struggling with unemployment at that time.  While his unemployment may not be solely due to service connected psychiatric problems, such problems, which have necessitated multiple hospitalizations, have clearly impacted employment significantly.  Under the foregoing circumstances and legal criteria as set forth above, the Board resolves all reasonable doubt in favor of the veteran and finds that the criteria for a 100 percent rating for PTSD with schizophrenia have been met throughout the appeal period.


ORDER

Subject to regulations governing the payment of monetary awards, entitlement to a 100 percent schedular rating for PTSD with schizophrenia throughout the appeal period is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


